DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 29 September 2021.  The amendment filed 28 March 2021 amended claims 8, 13, 15-17, and 22.  Currently claims 8, 10, 11, and 13-18, and 20-24 are pending are pending and have been examined.  Claim 9 has been canceled, and claim19 was previously canceled, and claims 23 and 24 are newly presented.  Claims 1-7 and 12 were previously withdrawn.  The Examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 28 March 2021 have been fully considered but they are viewed as moot in view of new grounds of rejection.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 8, 13-17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud) in further view of Cao (U.S. Patent Publication 2016/0364812 A1).

	Referring to Claim 8, Kelly teaches a machine executable method for an application providing between-ride routing for a driver of a vehicle of a transportation provider, comprising the steps of:

selecting a first sequence of map nodes from a plurality of map nodes in a region (see; Figure 6 and Figure 7 and par. [0099] of Kelly teaches selecting a recommended route on a map which contain multiple nodes, par. [0036] where the edges represent roads).

for a first map node of the first sequence of map nodes, identifying a set of roads to a first set of potential child map nodes in the region adjacent to the first map node that do not intersect with the first sequence of map nodes (see; Figure 6, Figure 7, and par. [0054]-[0055] of Kelly teaches based on multiple nodes on a map and including actions that determines a path of nodes including potential nodes including multiple routes (i.e. adjacent nodes) that includes routes that do not intersect, par. [0036] where the edges represent roads).

Kelly does not explicitly disclose the following limitations, however,

Masaud teaches receiving a driver current geographical location via a global positioning system device (see; pg. 223, sec. 4.1 – pg. 224, par. 4 of Masoud teaches receiving dynamic location information for a driver), and
Receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, perspective ride value in different geographical location, and locations of between ride drivers (see; pg. 223, sec. 4 – pg. 224, par. 4 of Masoud teaches the receiving of location information about a driver, potential passengers, and stops in between Figure 3).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose receiving a driver current geographical location via a global positioning system device, and receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, perspective ride value in different geographical location, and locations of between ride drivers.

Masoud discloses receiving a driver current geographical location via a global positioning system device, and receiving current data comprising at least one of the group consisting of prospective passenger locations, locations of drivers with current passengers, perspective ride value in different geographical location, and locations of between ride drivers.



Kelly in view of Masoud does not explicitly disclose the following limitation, however,

Cao teaches for each potential child map node of the first potential child map nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first potential child map node and an expected time until a passenger request at the first potential child map node based upon the received driver current geographic location and the received current data (see; par. [0088] of Cao teaches a potential route consisting of multiple nodes (i.e. child nodes) from a specific starting node as well multiple other route of nodes where and includes a par. [0014] an auction for bidding by the riders which is viewed as identifying a difference in revenue for the driver, par. [0046] and [0066] where routes are identified as optimal taking into account time and location), and
for at least one road, of the set of roads, forecasting an expected value of traveling, down the road, comprising an expected revenue from a passenger pickup while travelling on the road, the probability of a passenger request while travelling down the road, the cost of travelling down the road, and the received driver current geographic location and the received current data (see; par. [0088] of Cao teaches the comparing of routes and nodes in order to par. [0046] determine an optimum route, par. [0205] in order to maximize the revenue where the revenue consists par. [0014] an auction for bidding by the riders which is viewed as identifying a difference in revenue for the driver and is viewed a determination of travel down the road as well as par. [0088] location and route of the driver and rider),
Based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes (see; par. [0088] of Cao teaches that based on the comparing of routes from a starting node to a final node along multiple possible node routes par. [0046] determine an optimum route along those routes (i.e. turn by turn directions) and provide par. [0088] directions to the driver to follow the node route (i.e. sequence of map nodes)).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Cao provides on-demand transportation for ride sharing for members and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose for each potential child map node of the first potential child map nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first potential child map node and an expected time until a passenger request at the first potential child map node based upon the received driver current geographic location and the received current data, for at least one road, of the set of roads, forecasting an expected value of traveling, down the road, comprising an expected revenue from a passenger pickup while travelling on the road, the probability of a passenger request while travelling down the road, the cost of travelling down the road, and the received driver current geographic location and the received current data, and based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes.

Cao discloses for each potential child map node of the first potential child map nodes, generating a forecast comprising an expected revenue from a passenger pickup at the first potential child map node and an expected time until a passenger request at the first potential child map node based upon the received driver current geographic location and the received current data, for at least one road, of the set of roads, forecasting an expected value of traveling, down the road, comprising an expected revenue from a passenger pickup while travelling on the road, the probability of a passenger request while travelling down the road, the cost of travelling down the road, and the received driver current geographic location and the received current data, and based on the forecast, providing turn-by-turn directions comprising for each map node of the preferred sequence of map nodes a selected direction to a subsequent map node of the preferred sequence of map nodes.




	Referring to Claim 13, Kelly in view of Masoud in further view of Cao teaches a machine executable method for between-ride routing for a driver of a vehicle of a transportation provider via a map comprising a plurality of roads and a plurality of nodes, wherein each node of the plurality of nodes comprises a node location and a node value, the method comprising the steps of:  (see; Figure 6, Figure 7, and par. [0054]-[0055] of Kelly teaches based on multiple nodes on a map and including actions that determines a path of nodes including potential nodes including multiple routes (i.e. adjacent nodes) that includes routes that do not intersect, par. [0036] where the edges represent roads).

identifying a first road of the plurality of roads comprising a first origin node and a first destination node of the plurality of nodes (see; Figure 6 and Figure 7 of Kelly teaches identifying a first edge from possible multiple edges between the start node at the origin point between multiple nodes leading to other nodes that eventually lead to a destination node, par. [0036] where the edges represent roads).

relaxing the first road, wherein relaxing further comprises: determining a proposed value for the first origin node based on the first destination node (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects, par. [0036] where the edges represent roads).

updating the node value for the first origin node based on the proposed value (see; par. [0026] of Kelly teaches an iteration of the calculation that affect the nodes is based on determined progress metrics, par. [0036] where the edges represent roads).

Kelly in view of Masoud does not explicitly disclose the following limitation, however,

Cao teaches based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes, while considering the expected value of travelling down the road between map nodes (see; par. [0088] of Cao teaches that based on the comparing of routes from a starting node at a specific location (i.e. geographic location) to a final node along multiple possible node routes (i.e. including adjacent routes) par. [0046] determine an optimum route along those routes (i.e. turn by turn directions) and provide par. [0088] directions to the driver to follow the node route (i.e. sequence of map nodes, par. [0103] and [0205] in order to maximize the revenue where the revenue consists par. [0014] an auction for bidding by the riders which is viewed as identifying a difference in revenue for the driver and is viewed a determination of travel down the road as well as par. [0088] location and route of the driver and rider),



Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes, while considering the expected value of travelling down the road between map nodes.

Cao discloses based upon driver current geographic location, providing a cost-based turn-by-turn directions comprising for each map node a direction corresponding to an adjacent node of the plurality of nodes, while considering the expected value of travelling down the road between map nodes.




	Referring to Claim 14, see discussion of claim 13 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly discloses a method having the limitations of:

the step of updating a proposed turn direction for the first origin node to indicate a direction to the first destination node from the first origin node (see; par. [0026], and par. [0144] of Kelly teaches an iterative determination based on progress metrics and Kelly teaches an example of turn by turn directions based on node analysis).


	Referring to Claim 15, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly discloses a method having the limitations of:

identifying a second road of the plurality of roads comprising a first origin node and a second destination node of the plurality of nodes (see; Figure 7, par. [0238], par. [0240], and par. [0253] of Kelly teaches determining a second edge of a plurality of edges based on an initial origin from node A to a destination to node B through multiple other nodes, par. [0036] where the edges represent roads).

relaxing the second road (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of multiple nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects through multiple other nodes and therefore multiple other edges (i.e. second edges) to get to a final node, par. [0036] where the edges represent roads).


	Referring to Claim 16, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly discloses a method having the limitations of:

the step of identifying a preferred path, comprising at least one road, from the first origin node, wherein the node location of the first origin node comprises a location of the driver (see; par. [0233] of Kelly teaches determining a best path from a starting node which can be viewed as a start point to make a first decision).


	Referring to Claim 17, see discussion of claim 13 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly discloses a method having the limitations of:

identifying a third road of the plurality of edges comprising a second origin node and a third destination node of the plurality of nodes (see; Figure 7, par. [0238], par. [0240], and par. [0253] of Kelly teaches determining a second edge and third edge of a plurality of edges based on an initial origin from node A to a destination to node B to node C through multiple other nodes par. [0036] where the edges represent roads).

relaxing the third road (see; par. [0026] and par. [0044]-[0045]of Kelly teaches an iterative determination based on progress metrics between a start point and end destination in the form of multiple nodes where the iterations include using fixed locations, but updating the values of progress metrics based on external effects through multiple other nodes and therefore multiple other edges (i.e. third edges) to get to a final node par. [0036] where the edges represent roads).


	Referring to Claim 21, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly does not explicitly disclose a method having the limitations of, however,

Masoud teaches the turn-by-turn directions do not comprise an end destination (see; pg. 221, par. 6 of Masoud teaches providing routing to drivers into spatiotemporal proximity of potential riders (i.e. no specific end destination)).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the 

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose the turn-by-turn directions do not comprise an end destination.

Masoud discloses the turn-by-turn directions do not comprise an end destination.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly the turn-by-turn directions do not comprise an end destination as taught by Masoud since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, and Masoud teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Referring to Claim 22, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly does not explicitly disclose a method having the limitations of, however,

the expected value includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate (see; pg. 223, sec. 4.1 – pg. 224, par. 4 of Masoud teaches the estimating of a ride request rate based on going through one of multiple possible nodes, utilizing pg. 222, sec 3, par. 1-3 the demand, pg. 231, sec. 6.4 – pg. 232, sec. 6.5 par. 3 utilizing flexibility and supply, and determining pg. 225, sec. 4.2 par. 2-3 a measurement of each node as to which one to provide the most profit (i.e. ranking)). 

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly fails to disclose the expected value includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate.

Masoud discloses the expected value includes at least one of the group consisting of a ride request rate for a potential child node, a driver flow, an indication of driver supply, an indication of driver demand, a ranking of locations based on demand, and a supply flexibility estimate.




Referring to Claim 23, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly in view of Masoud does not explicitly disclose a method having the limitations of, however,

Cao teaches where each map node within the first sequence of map nodes is assigned a value that is the same as the generated expected value of waiting at the potential child map node until a ride request is received by the driver (see; par. [0088] of Cao teaches that based on the comparing of routes from a starting node to a final node along multiple possible node routes par. [0046] determine an optimum route along those routes (i.e. turn by turn directions) and provide par. [0088] directions to the driver to follow the node route (i.e. sequence of map nodes), where a driver can determine whether they want to select a route based on value of pickup).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a 

Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose where each map node within the first sequence of map nodes is assigned a value that is the same as the generated expected value of waiting at the potential child map node until a ride request is received by the driver.

Cao discloses where each map node within the first sequence of map nodes is assigned a value that is the same as the generated expected value of waiting at the potential child map node until a ride request is received by the driver.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly and Masoud where each map node within the first sequence of map nodes is assigned a value that is the same as the generated expected value of waiting at the potential child map node until a ride request is received by the driver as taught by Cao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masoud, and Cao teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Referring to Claim 24, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly in view of Masoud does not explicitly disclose a method having the limitations of, however,

Cao teaches the steps of, for each path within the region, evaluating whether traveling down the path would be a preferable option for the driver at either of map nodes adjacent to the path, taking into account the generated value of the first map node, a value of child map nodes within the first set of potential child made nodes, and the forecasted expected value of traveling down the path (see; par. [0088] of Cao teaches a potential route consisting of multiple nodes (i.e. child nodes) from a specific starting node as well multiple other route of nodes (i.e. adjacent nodes) where and includes par. [0046] determining an optimum route along those routes (i.e. turn by turn directions) and provide par. [0088] directions to the driver to follow the node route (i.e. sequence of map nodes), where a driver can determine whether they want to select a route based on value of pickup (i.e. expected value)).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Cao provides on-demand transportation for ride sharing for members and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly and Masaud discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly and Masaud fails to disclose the steps of, for each path within the region, evaluating whether traveling down the path would be a preferable option for the driver at either of map nodes adjacent to the path, taking into account the generated value of the first map node, a value of child map nodes within the first set of potential child made nodes, and the forecasted expected value of traveling down the path.

Cao discloses the steps of, for each path within the region, evaluating whether traveling down the path would be a preferable option for the driver at either of map nodes adjacent to the path, taking into account the generated value of the first map node, a value of child map nodes within the first set of potential child made nodes, and the forecasted expected value of traveling down the path.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly and Masoud the steps of, for each path within the region, evaluating whether traveling down the path would be a preferable option for the driver at either of map nodes adjacent to the path, taking into account the generated value of the first map node, a value of child map nodes within the first set of potential child made nodes, and the forecasted expected value of traveling down the path as taught by Cao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masoud, and Cao teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Claims 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible .

	Referring to Claim 10, see discussion of claim 8 above, while Kelly in view of Masoud in further view of Cao teaches the method above, Kelly in view of Masoud in further view of Cao does not explicitly disclose a method having the limitations of, however,

Rostamian teaches receiving a ride request and a passenger location from a potential passenger (see; par. [0048] of Rostamian teaches receiving a ride request and a passenger location that needs a ride), and
receiving a driver characteristic for a driver of a vehicle (see; par. [0030]-[0034], and par. [0041] of Rostamian teaches receiving profile data of a driver and vehicle data), and
receiving a vehicle characteristic for the vehicle (see; par. [0030]-[0034], and par. [0041] of Rostamian teaches receiving a vehicle profile data of a driver).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Cao provides on-demand transportation for ride sharing for members and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  

Kelly, Masaud, and Cao discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly, Masaud, and Cao fails to disclose that receiving a ride request and a passenger location from a potential passenger, receiving a driver characteristic for a driver of a vehicle, and receiving a vehicle characteristic for the vehicle.

Rostamian discloses receiving a ride request and a passenger location from a potential passenger, receiving a driver characteristic for a driver of a vehicle, and receiving a vehicle characteristic for the vehicle.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly, Masaud, and Cao receiving a ride request and a passenger location from a potential passenger, receiving a driver characteristic for a driver of a vehicle, and receiving a vehicle characteristic for the vehicle as taught by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masaud Cao and Rostamian teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et .

	Referring to Claim 11, see discussion of claim 10 above, while Kelly in view of Masoud in further view of Cao in further view of Rostamian teaches the method above, Kelly in view of Masoud in further view of Cao in further view of Rostamian does not explicitly disclose a method having the limitations of, however,

Asghari teaches producing a ride request rate prediction for a map locations (see; par. [0082] and par. [0083] of Asghari teaches determining a rate based on an auction price generated from a pricing models based on map locations), and
producing a driver flow prediction (see; par. [0029] of Asghari teaches producing a list of directions based on the price models), and
producing a supply flexibility estimate (see; par. [0027]-[0031] of Asghari teaches producing a possible price based on multiple available drivers (i.e. supply)), and 
based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection (see; par. [0073] and par. [0075] of Asghari teaches the determination of a ride price based on a time dependent fair pricing model that is then used to map route for the determination of a drier of a ride sharing vehicle for a rider that has a request).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in 

Kelly, Masaud, Cao and Rostamian, discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly, Masaud, Cao and Rostamian, fails to disclose producing a ride request rate prediction for a map locations, producing a driver flow prediction, producing a supply flexibility estimate, and based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection.

Asghari discloses producing a ride request rate prediction for a map locations, producing a driver flow prediction, producing a supply flexibility estimate, and based on a present location of the driver and one or more of the ride request rate prediction for map locations, the driver flow prediction, and the supply flexibility estimate, producing a route turn direction for a map intersection indicating a course to be taken by the driver at the map intersection.

.


Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KELLY et al. (U.S. Patent Publication 2019/0293443 A1) (hereafter Kelly) in view of Masoud et al., 2017, A real-time algorithm to solve the peer-to-peer ride-matching problem in a flexible ridesharing system, Transportation Research, Part B, pp 218-236 (hereafter Masoud) in further view of Cao (U.S. Patent Publication 2016/0364812 A1) in further view of in further view of Asghari et al. (U.S. Patent Publication 2019/0370922 A1) (hereafter Asghari).

	Referring to Claim 18, see discussion of claim 13 above, while Kelly in view of Masaud in further view of Cao teaches the method above, Kelly in view of Masaud in further view of Cao does not explicitly disclose a method having the limitations of, however,

Asghari teaches the first node value comprises an expected driver profit relative to the first origin node (see; par. [0087] and par. [0099] of Asghari teaches a first node takes into account an expected driver profit based on the start point is the first node and used to calculate the profit).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Cao provides on-demand transportation for ride sharing for members and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.    Additionally, Asghari provides a price aware real time auction based ride sharing to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Kelly, Masaud, and Cao discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly, Masaud, and Cao fails to disclose the first node value comprises an expected driver profit relative to the first origin node.

Asghari discloses the first node value comprises an expected driver profit relative to the first origin node.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly, Masaud, and Cao the first node value comprises an expected driver profit relative to the first origin node as taught by Asghari since the claimed invention is merely a combination of old elements, and in the combination each element merely 


	Referring to Claim 20, see discussion of claim 13 above, while Kelly in view of Masaud in view of Cao teaches the method above, Kelly in view of Masaud in view of Cao does not explicitly disclose a method having the limitations of, however,

Asghari teaches the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node (see; par. [0097]-[0099] of Asghari teaches based on profit from calculating iterative routes using nodes deciding which ride share to pick up (i.e. stay at current node until a drivers preferences for profit is met).

The Examiner notes that Kelly teaches similar to the instant application deal with the vehicle routing guidance using multiple potential routes. Specifically, Kelly discloses the routing of a driver to a location using the analysis of multiple potential routes and as it comparable in certain respects to the instant application routing for a driver of a vehicle of a transportation provider it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Masaud provides a real time algorithm to solve the peer to peer rid matching problem in a flexible ridesharing system and as it is comparable in certain respects to Kelly which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Cao provides on-demand transportation for ride sharing for members and as it is comparable in certain respects to Kelly and Masaud which deal with the vehicle routing guidance using multiple potential routes as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.    Additionally, Asghari provides a price aware real time auction based ride sharing to Kelly which 

Kelly, Masaud, and Cao discloses the routing of a driver to a location using the analysis of multiple potential routes.  However, Kelly, Masaud, and Cao fails to disclose the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node.

Asghari discloses the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node.

It would be obvious to one of ordinary skill in the art to include in the ride routing (system/method/apparatus) of Kelly, Masaud, and Cao the steps of initializing the node value for each node of the plurality of nodes to indicate a preference to stay at the map node as taught by Asghari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Kelly, Masaud, Cao and Asghari teach the determining of a vehicle routing using stored data to provide a best determined route and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (U.S. Patent Publication 2018/0189717 A1) discloses systems and methods for transportation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623